Title: To James Madison from John Gavino, 16 December 1802
From: Gavino, John
To: Madison, James


					
						No. 106.
						Sir
						Gibraltar 16t. Decembr. 1802
					
					The inclosed Dispatches have just come to hand by a British frigate from Malta where Mr: Cathcart was with Comodor Morris, from whom I have Letters to the 1st: Inst.
					By a Vessel just arrived from Mahon I find one of our frigates was there refitting having met some Damages in her Masts.  They do not know her Name or the Capns: it can be no other than the New York.  I have the honor to be Sir Your obedt. & he. Servt.
					
						John Gavino
					
					
						P.S.  I have just recd. a Letter from a friend at Mahon dated 30. Ulto. tells me the New York arrived there the 24t. in 4 days from Algier  Nothing new.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
